DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment and response filed on 12/04/2020 has been entered and overcomes the rejection to the claims.

Allowable Subject Matter
Claims 2-19 and 22-25 are allowed.
Regarding independent claim 2, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area comprising a transistor and a light-emitting element; and a light-transmitting member, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein a periphery of the display area is inward of a periphery of the light- transmitting member.
Due to their dependency, claims 3-5 are necessarily allowable.
Regarding independent claim 6, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; a light-transmitting member; a wiring board; and a battery, wherein the light-transmitting member comprises: an area overlapping with the wiring board with the panel therebetween; an area overlapping with the battery with the panel therebetween; a flat 
Due to their dependency, claims 7-9 are necessarily allowable.

Regarding independent claim 10, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; a light-transmitting member; a wiring board; and - 4 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 a battery, wherein the light-transmitting member comprises: an area overlapping with the wiring board with the panel therebetween; an area overlapping with the battery with the panel therebetween; a flat area; and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, and wherein the battery does not overlap with the wiring board when the display area is seen from the front.
Due to their dependency, claims 11-14 are necessarily allowable.

Regarding independent claim 15, the prior art of record neither shows nor suggest an electronic appliance comprising: a panel comprising a display area; - 5 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 a light-transmitting member; a wiring board; and a battery, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, wherein the flat area comprises an area 
Due to their dependency, claims 16-17 are necessarily allowable.
Regarding independent claim 18, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance, wherein the electronic appliance comprises: a panel comprising a display area; and a light-transmitting member over the panel, the light-transmitting member comprising a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, [[and]] wherein the display area comprises a transistor and a light-emitting element, and wherein a periphery of the display area is inward of a periphery of the light- transmitting member, the method comprising: - 6 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687fixing the light-transmitting member to the panel so that the display area of the panel is along the flat area, the first curved area, and the second curved area.
Due to its dependency, claim 19 is necessarily allowable.

Regarding independent claim 22, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-emitting panel, the method comprising: a step of fixing the second housing to the first 
Regarding independent claim 23, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-emitting panel, the method comprising: a step of fixing the second housing to the first housing so that the second housing overlaps with the first housing with the active matrix light-emitting panel therebetween, wherein the active matrix light-emitting panel comprises a transistor and a light- emitting element in a display area of the active matrix light-emitting panel, - 7 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 wherein the first housing comprises a flat area, and a first curved area and a second curved area extending from both ends of the flat area, wherein the active matrix light-emitting panel is fixed to the first housing so that [[a]] the display area of the active matrix light-emitting panel is along the flat area, the first curved area, and the second curved area, and wherein the flat area overlaps with a periphery of the display area in a plan view.
Regarding independent claim 24, the prior art of record neither shows nor suggest a method for manufacturing an electronic appliance comprising a first housing having a light-transmitting property, a second housing, and an active matrix light-
Regarding independent claim 25, the prior art of record neither shows nor suggest a display device comprising: a panel comprising a display area comprising a transistor and a light-emitting element; and a light-transmitting member, wherein the light-transmitting member comprises a flat area, and a first curved area and a second curved area which extend from opposite sides of the flat area, - 8 -Application Serial No. 16/207,435 Attorney Docket No. 0756-11687 wherein the display area of the panel is positioned along the flat area, the first curved area, and the second curved area, wherein a periphery of the display area is inward of a periphery of the light- transmitting member, and wherein a first edge of the display area is inward of a first edge of the light- transmitting member adjacent to the first curved area, and a second edge of the display area is inward of a second edge of the light-transmitting member adjacent to the second curved area.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879